IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,075-01


                      EX PARTE DEON JOSEPH JOHNSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1126842-A IN THE 248TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. NEWELL, J., concurred.

                                            ORDER

       Applicant pleaded guilty to murder and was sentenced to thirty years’ imprisonment.

Applicant did not appeal his conviction. Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       This application was file-stamped in Harris County on September 23, 2013. An order

designating issues was signed by the trial judge on October 25, 2013. This application was not

received by this Court until August 24, 2022. There is no indication in the record of any action by

the trial court after the order designating issues was signed. Nor is there any indication as to why

this application was pending in Harris County for so long without any action by the clerk or the trial
                                                                                                       2

court.

         Applicant contends, among other things, that his plea was involuntary due to ineffective

assistance of counsel. Applicant has alleged facts that, if true, might entitle him to relief. Brady v.

United States, 397 U.S. 742 (1970). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

         As a preliminary matter, the trial court shall make findings of fact as to why no action was

taken by the trial court or the clerk between the entry of the order designating issues and the

forwarding of the application to this Court. The trial court shall obtain a response from Applicant

as to whether Applicant still wants to pursue this application, and shall include that response in the

supplemental record. If the trial court is unable to obtain such a response from Applicant, the trial

court shall detail the efforts that were made to obtain a response from Applicant. The trial court shall

then return the application to this Court.

         If Applicant indicates that he does want to pursue this application, the trial court shall order

trial counsel to respond to Applicant’s claim. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

         The trial court shall make findings of fact and conclusions of law as to whether trial counsel

was ineffective and Applicant’s plea was involuntary. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claim.
                                                                                                       3

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 07, 2022
Do not publish